PER CURIAM.
Pursuant to the inherent powers of the Supreme Court of Florida, Article X of the Integration Rule of the Florida Bar, 31 F.S.A., is hereby amended to read as follows:
“Article X.
“Rules of Professional Conduct
“The Court adopts, as a code of ethics applicable to the members of the Florida Bar, the Canons of Ethics for Judges and Attorneys, Rules A and B, promulgated by this Court on January 27, 1941, and the Rules of Conduct adopted on the same date, as published on pages 3210 through 3221, Florida Statutes 1957, together with such amendments thereto as are now adopted or may be adopted by this Court.”
TERRELL, C. J., and THOMAS, HOBSON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.